Case 19-01105 Doc 24 Filed 03/12/20 Entered 03/12/20 16:09:10 Main Document Page 1 of 10




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

                                                  §
                                                  §      CASE NO: 17-12596
    IN RE:                                        §
                                                  §      CHAPTER 13
    MICHELE GENTRY STEWART,                       §
                                                  §      SECTION “A”
          DEBTOR.                                 §
                                                  §
                                                  §
    REAL TIME RESOLUTIONS, INC. AS                §
    AGENT FOR RRA CP OPPORTUNITY                  §
    TRUST 1,                                      §
                                                  §      ADV. NO. 19-1105
          PLAINTIFF,                              §
                                                  §
    V.                                            §
                                                  §
    UNITED STATES SMALL BUSINESS                  §
    ADMINISTRATION,                               §
                                                  §
          DEFENDANT.                              §


                            MEMORANDUM OPINION AND ORDER
          Real Time Resolutions, Inc. as Agent for RRA CP Opportunity Trust 1 (“RTR”) initiated

   the above-captioned adversary proceeding to resolve a lien-ranking dispute with the United States

   Small Business Administration (“SBA”). The parties filed cross-motions for summary judgment.

   [ECF Docs. 12 & 14]. The resolution of the lien-ranking dispute turns solely upon the application

   of an exception to the Louisiana Public Records Doctrine. Because the material facts are

   undisputed, the Court can resolve the cross-motions as a matter of law. For the reasons identified

   below, the Court GRANTS the motion for summary judgment filed by RTR, [ECF Doc. 14], and

   DENIES summary judgment to the SBA. [ECF Doc. 12].
Case 19-01105 Doc 24 Filed 03/12/20 Entered 03/12/20 16:09:10 Main Document Page 2 of 10




                                   JURISDICTION AND VENUE

          This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. § 1334(b)

   and the Order of Reference of the District Court dated April 11, 1990. The matters presently before

   the Court constitute core proceedings that this Court may hear and determine on a final basis under

   28 U.S.C. § 157(b)(2)(A), (K), and (O). Venue is proper in this District. See 28 U.S.C. §§ 1408

   and 1409(a).

                                           BACKGROUND

      A. Prepetition Encumbrances of the Debtor’s Property

          The parties agree on the material facts.

          On September 28, 2017 (the “Petition Date”), Debtor Michele Gentry Stewart filed a

   petition for chapter 13 bankruptcy relief. [No. 17-12596, ECF Doc. 1]. In her Schedules, she

   listed 3208 Townshend Road in Gretna, Louisiana, as her homestead. [No. 17-12596, ECF Doc.

   9, at 12]. Additionally, the Debtor listed two rental properties wholly owned by her located at

   7848 N. Coronet Court (the “Coronet Property”) and 2341 Odin Street (the “Odin Property”), both

   in New Orleans, Louisiana. [No. 17-12596, ECF Doc. 9, at 13].

          Based on the Debtor’s representations, as of the Petition Date, Regions Bank held a first

   mortgage against the Coronet Property in the amount of $12,071.63. [No. 17-12596, ECF Doc. 9,

   at 13; Proof of Claim No. 14 (filed by the Debtor on behalf of Regions Bank)].

          By the Petition Date, RTR had acquired a debt originally owed by the Debtor to Hibernia

   National Bank on a Home Equity Line of Credit in the principal amount of $35,000 which

   originated on July 22, 2005 (the “HELOC Debt”). [ECF Doc. 14, Ex. A]. The repayment of the

   HELOC Debt was secured in part by the Odin Property via a Multiple Indebtedness Mortgage

   dated July 22, 2005, granted by the Debtor and recorded by Hibernia National Bank on August 4,



                                                     2
Case 19-01105 Doc 24 Filed 03/12/20 Entered 03/12/20 16:09:10 Main Document Page 3 of 10




   2005. Id. On January 24, 2017, Capital One, N.A. (which by that time had acquired Hibernia

   Bank) reduced the HELOC Debt to judgment against the Debtor in the Orleans Parish Civil District

   Court in the principal amount of $35,000. [ECF Doc. 14, Ex. C]. Capital One recorded that

   judgment on March 9, 2017. Id. 1 By virtue of that judgment, RTR also held a judicial mortgage

   over the Coronet Property. [ECF Doc. 14, at 3 (citing La. Civ. Code art. 3300)]. On January 30,

   2018, RTR filed Proof of Claim No. 13-1 in the Debtor’s case, alleging a $40,115.01 secured claim

   against the Debtor, listing a “second mortgage” on the Odin Property as the basis for its secured

   claim.

            Also as of the Petition Date, the SBA held a Promissory Note in the principal amount of

   $132,300, secured by a Multiple Indebtedness Mortgage on the Odin Property (the “SBA

   Mortgage”). [ECF Doc. 12, at 2 (citing ECF Doc. 1, Ex. C)]. The SBA recorded its mortgage on

   July 5, 2006. See id. The SBA filed Proof of Claim No. 15-2 on December 19, 2019, alleging a

   secured claim against the Debtor in the amount of $88,865.99, and listing the Odin Property as the

   basis for its secured claim.

       B. Post-Petition Sale of the Debtor’s Properties

            On February 7, 2018, the Debtor filed its First Amended Motion for Authority To Sell

   Property, requesting leave of the Court to sell the Coronet Property for $25,000 (the “Coronet Sale

   Motion”). [No. 17-12596, ECF Doc. 36]. The Coronet Sale Motion proposed that the sale of the

   Property would satisfy the first mortgage of Regions Bank, with the remaining proceeds being

   used to satisfy normal closing costs, brokers’ commissions, recordation fees and unpaid property

   taxes, as well as a portion of the judgment lien held by RTR. Id. On March 20, 2018, the Court

   granted the relief as requested in the Coronet Sale Motion. [No. 17-12596, ECF Doc. 51].


   1
            For purposes of this Memorandum Opinion., the Court assumes, without finding, that RTR’s acquisition of
   the Hibernia/Capital One debt is proper.

                                                          3
Case 19-01105 Doc 24 Filed 03/12/20 Entered 03/12/20 16:09:10 Main Document Page 4 of 10




   Following the sale of the Coronet Property, RTR received funds from the sale of the Coronet

   Property which were insufficient to pay the loan in full. [ECF Doc. 14, Ex. E]. But instead of

   issuing a partial cancellation of the mortgage on the Coronet Property, RTR “erroneously” issued

   a full cancellation of the mortgage on the Odin Property. Id. Almost a year from the date the

   Court granted the Coronet Sale Motion, RTR amended its Proof of Claim on March 5, 2019,

   reducing its secured claim to zero and stating that the “Property” had been sold. [No. 17-12596,

   Proof of Claim No. 13-2]. According to the affidavit submitted by RTR in support of its motion

   for summary judgment, its “cancellation and amendment of claim were the result of an internal

   error on behalf of employees of [RTR].” [ECF Doc. 14, Ex. E]. RTR further explained:

   “Employees acting on behalf of [RTR] acted under the mistaken belief that 2341 Odin Street was

   sold free and clear.” Id.

          On June 4, 2019, the Debtor filed Debtor’s Motion for Authority To Sell Property,

   requesting the Court’s permission to sell the Odin Property for $105,000 (the “Odin Sale Motion”),

   and setting that motion for hearing on June 25, 2019. [No. 17-12596, ECF Docs. 72 & 73]. The

   Certificate of Service filed by the Debtor stated that it served the Odin Sale Motion and Notice of

   Hearing on the Chapter 13 Trustee, the U.S. Trustee, and counsel for RTR via the Court’s

   electronic filing system, and to the SBA via First Class Mail at two addresses: 10737 Gateway

   West, Suite 300, El Paso, Texas 79935, and 200 W. Santa Ana Blvd., Ste. 740, Santa Ana, CA

   92701. [No. 17-12596, ECF Doc. 73].

          On June 14, 2019, RTR filed a Response to the Odin Sale Motion. [No. 17-12596, ECF

   Doc. 75]. In its Response, RTR stated that, based on an “internal mistake,” it “inadvertently”

   amended its Proof of Claim on March 5, 2019, reducing its claim against the estate to zero. It also

   stated that it mistakenly released its conventional mortgage on the Odin Property, instead of the



                                                   4
Case 19-01105 Doc 24 Filed 03/12/20 Entered 03/12/20 16:09:10 Main Document Page 5 of 10




   Coronet Property. [No. 17-12596, ECF Doc. 75, ¶ 5 & n.1]. 2 RTR further asserted that it should

   be allowed to re-instate its mortgage on the Odin Property, arguing that its mistake falls into the

   narrow exception to the Louisiana Public Records Doctrine, which permits reinstatement of its

   mortgage due to mistake and inadvertence. [No. 17-12596, ECF Doc. 75, ¶ 8]. Because of its

   inadvertent cancellation of its mortgage on the Odin Property, RTR requested that the proceeds of

   the sale of the Odin Property be held in the Court’s registry until the Court could determine whether

   to reinstate RTR’s conventional mortgage (and therefore RTR’s priority over the SBA as to the

   Odin Property) via an adversary proceeding. [No. 17-12596, ECF Doc. 75, ¶ 7]. Also on June 14,

   2019, contemporaneously with filing its Response to the Odin Sale Motion, RTR filed the above-

   captioned adversary proceeding against the SBA, seeking to reinstate its mortgage on the Odin

   Property and a determination of its priority vis-á-vis the SBA. [ECF Doc. 1]. RTR served the

   Complaint initiating the Adversary Proceeding on the SBA pursuant to Bankruptcy Rule

   7004(b)(4), [ECF Doc. 3], but did not serve its Response to the Odin Sale Motion on the SBA in

   the main case, [No. 17-12596, ECF Doc. 75].

           The Court held a hearing on the Odin Sale Motion on June 25, 2019. Counsel for the

   Debtor, RTR, and the Chapter 13 Trustee appeared at the hearing. [Memo to Record No. 76]. The

   SBA did not appear. The Court granted the Odin Sale Motion and issued an Order on July 8, 2019

   (the “Odin Sale Order”), not only approving the sale of the Odin Property, but also permitting RTR

   to reinscribe its mortgage, despite the pending Adversary Proceeding filed by RTR. [No. 17-

   12596, ECF Doc. 77]. The Odin Sale Order required the Debtor to pay the full amount of RTR’s

   reinscribed mortgage after paying closing costs and fees and ordered that any remaining funds to


   2
           Footnote 1 of RTR’s response states: “Creditor internally misread the Order on the Motion to Sale
   [the Coronet Property], believing that 2341 Odin was sold, and coded the account as unsecured putting into
   motion the series of events which released the 2341 Odin mortgage and amended the Proof of Claim to
   zero.”
                                                       5
Case 19-01105 Doc 24 Filed 03/12/20 Entered 03/12/20 16:09:10 Main Document Page 6 of 10




   be distributed to the SBA “as the second lienholder on the subject property.” [No. 17-12596, ECF

   Doc. 77, at 2].

          Meanwhile, the SBA sought and received from the Court on August 6, 2019, an extension

   of time to file an Answer in the Adversary Proceeding. [ECF Docs. 4 & 5]. The SBA filed an

   Answer in the Adversary Proceeding on August 20, 2019. [ECF Doc. 7]. On August 22, 2019,

   the SBA filed in the Debtor’s main case a motion to reconsider the Odin Sale Order pursuant to

   Bankruptcy Rule 3008 and, alternatively, Rule 60 of the Federal Rules of Civil Procedure, made

   applicable to this case by Bankruptcy Rule 9024. [No. 17-12596, ECF Doc. 79]. The SBA’s

   motion asserted that, not only did the SBA lack notice of the Odin Sale Motion and, therefore,

   lacked an opportunity to be heard before the Court reinscribed RTR’s mortgage on the Odin

   Property, but the “sua sponte bench ruling that was incorporated into the [Odin Sale Order]

   resolved RTR’s adversary proceeding completely in [RTR’s] favor even before it had effected

   service of the adversary complaint upon the United States.” Id. at 3.

          On October 23, 2019, the Court granted the SBA’s motion to reconsider the Odin Sale

   Order to the extent that it (i) reinscribed RTR’s lien on the Odin Property, reduced the value of

   SBA’s lien on the Odin Property, (ii) directed the Debtor to pay proceeds from the sale of the Odin

   Property to any lienholder, (iii) directed any lienholder to file a proof of claim or an amended proof

   of claim for any deficiency, and (iv) directed the Clerk of Court of Orleans Parish, Lands Records

   Division, to cancel and erase from the records the inscription of any and all mortgages, liens, and

   encumbrances against the Odin Property. 3 [No. 17-12596, ECF Doc. 90].

          The adversary proceeding initiated by RTR proceeded and on December 31, 2019, the

   parties filed cross-motions for summary judgment. [ECF Docs. 12 & 14]. RTR asserts that its


   3
           On December 3, 2019, the Court read into the record its Order and Reasons granting the SBA’s
   motion to reconsider.
                                                     6
Case 19-01105 Doc 24 Filed 03/12/20 Entered 03/12/20 16:09:10 Main Document Page 7 of 10




   first-position lien on the Odin Property should be reinstated under the exception to the Louisiana

   Public Records Doctrine, which allows reinstatement of a mortgage cancelled due to fraud, error,

   or mistake. [ECF Doc. 14, at 6–10]. The SBA asserts that the exception to the Louisiana Public

   Records Doctrine does not apply here to reinstate RTR’s lien, as the error cancelling its lien was

   of its own making. [ECF Doc. 12, at 6–9]. For the reasons stated below, the Court finds in favor

   of RTR.

                                      CONCLUSIONS OF LAW

          A. Summary Judgment Standard

          Summary judgment under Federal Rule of Civil Procedure 56(a), made applicable to this

   proceeding by Bankruptcy Rule 7056, is appropriate when the movant shows that there is no

   genuine dispute as to any material fact and that she is entitled to judgment as a matter of law. In

   deciding a motion for summary judgment, “the judge’s function is not [herself] to weigh the

   evidence and determine the truth of the matter but to determine whether there is a genuine issue

   for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In so doing, the Court views

   the facts and evidence in the light most favorable to the non-moving party at all times. See Campo

   v. Allstate Ins. Co., 562 F. 3d 751, 754 (5th Cir. 2009). The Fifth Circuit has stated that “[t]he

   standard of review is not merely whether there is a sufficient factual dispute to permit the case to

   go forward, but whether a rational trier of fact could find for the non-moving party based upon

   evidence before the court.” James v. Sadler, 909 F. 2d 834, 837 (5th Cir. 1990) (citing Matsushita

   Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

          The parties here have filed cross-motions for summary judgment with respect to whether

   the exception to the Louisiana Public Records Doctrine applies to allow RTR to reinscribe its first-

   position mortgage on the Odin Property. When both parties move for summary judgment in cross



                                                    7
Case 19-01105 Doc 24 Filed 03/12/20 Entered 03/12/20 16:09:10 Main Document Page 8 of 10




   motions, a court must rule on each party’s motion on an individual and separate basis. See White

   Buffalo Ventures, LLC v. Univ. of Tex. at Austin, 420 F.3d 366, 370 (5th Cir. 2005). “If there is

   no genuine issue of material fact and one or the other party is entitled to prevail as a matter of law,

   a court will render judgment.” Standard Ins. Co. v. Corgill, No. 3:13-CV-00997, 2013 WL

   12101080, at *2 (N.D. Tex. July 23, 2013).

          B. The Louisiana Public Records Doctrine

          Codified at article 3338 of the Louisiana Civil Code, “[t]he Louisiana public records

   doctrine generally expresses a public policy that an interest in real estate must be recorded in order

   to affect third persons.” McClain v. NMP, LLC, 262 So.3d 409, 419 (La. App. 5 Cir. 2018).

   “Simply put, an instrument in writing affecting immovable property that is not recorded is null and

   void except between the parties.” Id. (citing Cimarex Energy Co. v. Mauboules, 40 So.3d 931,

   943 (La. 2010)). “The primary focus of the public records doctrine is the protection of third

   persons against unrecorded instruments by denying the effects of the unrecorded interests, except

   as between the parties.” Id. (citing LA. CIV. CODE arts. 3338 & 3343; Cimarex Energy Co., 40

   So.3d at 944).

          “A longstanding exception to the public records doctrine exists, however, where a

   mortgage is cancelled from the public records through fraud, error, or mistake.” Deutsche Bank

   Nat’l Tr. Co. for Morgan Stanley ABS Capital I Inc., Tr. 2004-WMC2 v. McNamara, No. 2017-

   CA-0173, 2017 WL 4700650, at *3 (La. App. 4 Cir. Oct. 18, 2017). “The rule seems arbitrary,

   but it is now well settled by the decisions of this court, that a cancellation of a mortgage by the

   recorder without the knowledge or consent of the holder of the negotiable mortgage note does not

   deprive him of his security, even with regard to a third party dealing with the property on his

   faith in the public record.” Zimmer v. Fryer, 183 So. 166, 167 (La. 1938) (internal quotation and


                                                     8
Case 19-01105 Doc 24 Filed 03/12/20 Entered 03/12/20 16:09:10 Main Document Page 9 of 10




   citation omitted) (emphasis added). In commenting on the exception to the public records doctrine,

   the Louisiana Fourth Circuit Court of Appeal observed:

          [T]he rationale on which the rule is predicated is not as arbitrary as it would appear
          . . . . In contradistinction to popular legal opinion, the law of registry does not
          create rights, but instead makes them effective against third persons. If an act of
          release of mortgage constituted irrebuttable proof of its own validity irrespective of
          forgery or material alteration, third persons would be fully protected in acquiring
          property in sole reliance on the public records. However, if this were so, no title to
          real property would be safe, since it could be divested from its true owner through
          a forged or altered document by means of the mere recordation thereof.
          Consequently, we are convinced that [this] rule . . . is necessary for the security and
          protection of titles to immovable property.

   Lacour v. Ford Inv. Corp., 183 So.2d 463, 465–66 (La. App. 4 Cir. 1966).

          C. Does the Exception to the Louisiana Public Records Doctrine Apply To Reinstate
             RTR’s Mortgage on the Odin Property?

          Generally, a mortgage holder who knows of the cancellation of his mortgage cannot benefit

   by the exception to the Louisiana Public Records Doctrine. See, e.g., Schudmak v. Prince Phillip

   P’ship, 573 So.2d 547, 551 (La. Ct. App. 1991) (“In this case, however, Schudmak knew of the

   cancellation of his mortgage; in fact, it was he who filed to have the vendor’s lien cancelled. The

   fact that he may have bene fraudulently induced to cancel his vendor’s lien is of no moment to and

   cannot affect the rights of innocent third parties.”). Here, inadvertent or not, RTR canceled its

   own lien; therefore, the exception to the Louisiana Public Records Doctrine does not apply.

          That said, all of the cases cited by the SBA involve allegedly mistaken or fraudulent

   mortgage cancellations that have come to light after the sale of property to a third party. See

   Neeb v. Graffagnino, 136 So.3d 353 (La. App. 5th Cir. 2014); Hiers v. Dufreche, 2012-1132 (La.

   App. 1 Cir. May 31, 2013), judgment vacated on reh’g, 2012-1132 (La. App. 1st Cir. Oct. 24,

   2013); Schudmak, 573 So.2d at 551 (La. Ct. App. 1991); McL. Dev. Co., Inc. v. Pyburn, 268 So.2d

   296, 298 (La. App. 2d Cir. 1972); Nat’l Acceptance Co. of Am. v. Wallace, 194 So.2d 194, 201



                                                    9
Case 19-01105 Doc 24 Filed 03/12/20 Entered 03/12/20 16:09:10 Main Document Page 10 of
                                           10



   (La. App. 2d Cir. 1967). The facts in those cases are distinguishable from the present case because

   they hinge upon a third-party purchaser’s actual reliance on the public records in acquiring an

   interest in or encumbering the property. Here, at the time the SBA entered into the Multiple

   Indebtedness Mortgage on the Odin Property, the SBA knew of RTR’s first position conventional

   mortgage thereon. Therefore, the SBA is not a third party who relied upon RTR’s error in the

   public records in acquiring an interest in the Odin Property.

          Under these facts, the SBA is not the intended beneficiary of the Louisiana Public Records

   Doctrine. Therefore, allowing it to benefit from RTR’s mistake would reach an inequitable result.

   Allowing RTR to reinscribe its mortgage and lien would not place the SBA in a worse position

   than it was in prior to RTR’s erroneous cancellation, and it would prevent the SBA from obtaining

   a windfall due to RTR’s mistake. This Court is loath to reward RTR for its negligence; however,

   a finding in RTR’s favor is in line with cases interpreting the Louisiana Public Records Doctrine

   and equitable given that neither the SBA nor any third party will be actually harmed by the

   reinscription of RTR’s first-position conventional mortgage.

                                            CONCLUSION

          Based on the foregoing findings of fact and conclusions of law, this Court (1) GRANTS

   RTR’s Motion for Summary Judgment, finding that RTR is permitted to reinscribe its first-position

   conventional mortgage on the Odin Property and (2) DENIES the SBA’s Motion for Summary

   Judgment. A separate judgment on the Complaint consistent with this Memorandum Opinion will

   be entered contemporaneously and in accordance with Bankruptcy Rules 7054 and 9021.

                  New Orleans, Louisiana, March 12, 2020.


                                                      MEREDITH S. GRABILL
                                                 UNITED STATES BANKRUPTCY JUDGE



                                                   10
